Citation Nr: 1314418	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  10-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include sleep apnea, rhinitis, and sinusitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
REMAND

The Veteran served on active duty from December 1990 to June 1991, including service in Southwest Asia from January to May 1991.  He had prior service in a reserve component from May 1985 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is of record.

The Board previously remanded the case for additional development in October 2012.  After reviewing the evidence of record, the Board finds that additional development by the agency of original jurisdiction (AOJ) is required before deciding the claim on appeal.  Specifically, the Board finds that an additional VA examination is required to clarify whether the Veteran has a current rhinitis disability and to obtain a medical opinion that is supported by an articulated rationale regarding whether the current sleep apnea disability was incurred in or otherwise related to military service.

The Veteran contends that he has a current respiratory disability as a result of his exposure to burning oil fields during his military service in Southwest Asia from January to May 1991.

Service treatment records were void of complaints, findings, or treatment for any respiratory, sinus, or pulmonary disorder.  A July 1991 examination report indicated that clinical evaluation of the nose, sinuses, mouth and throat, and lungs and chest was normal.  His weight was recorded as 195 pounds.

During a May 2005 private sleep study with S. Newman, M.D., the Veteran reported daytime somnolence, indicating that he falls asleep as a passenger in a car.  His wife had no report that he falls asleep in dangerous situations or daytime activity.  His weight was recorded as 236 pounds.  The impression of the sleep study included severe obstructive sleep apnea and respiratory failure secondary to sleep apnea; a CPAP machine was recommended.  

The Veteran's claim for service connection for a respiratory disorder was received in March 2009.  On his application he indicated that his claimed respiratory disorder began in 2004 and that he was treated from 2005 to the present.

In a treatment note dated in June 2010, Dr. Newman indicated that the Veteran returned after a hiatus of over five years.  He described his CPAP use as well as nasal congestion, snoring, and persistent sinus problems.  The Veteran reported extensive service in the Gulf War and being exposed to fumes from oil fires, the smoke from which caused coughing, choking, and sneezing.  On examination, the nose and throat were "principally noteworthy for nasal mucosa erythema and edema."  The impression was obstructive sleep apnea syndrome.  Dr. Newman believed within a reasonable degree of certainty that the Veteran's "extensive unprotected exposure to smoke from petroleum fires added to or exacerbated his obstructive sleep apnea and, in fact, may be the item that caused the sleep apnea in the setting of other conditions.  Furthermore it more likely than not generated the foundation for significant vasomotor rhinitis."  It is unclear to the Board from this record whether Dr. Newman diagnosed rhinitis, or whether he believed that the current sleep apnea disability provided a foundation for future vasomotor rhinitis.  

A June 2010 VA treatment record reflects that the Veteran presented to establish care.  He reported a past medical history that included sinusitis/non-allergic rhinitis and sleep apnea.  During an August 2010 VA Gulf War evaluation, the Veteran complained of sleep apnea since 1991, chronic sinusitis, and a past history of vasomotor rhinitis in 1991.

The Veteran was afforded a VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx in December 2012.  The examining physician indicated that he reviewed the claims file and that the Veteran had been diagnosed with allergic rhinitis in 1990.  The examination report indicated that the Veteran had rhinitis.  However, the examiner concluded that after reviewing the claims file, the examination, and the CT scan of the nasal sinuses with no evidence of nasal sinuses active disease, that the Veteran's nasal sinus/rhinitis is less likely than not related to military service.  The Board finds that another VA examination is required to clarify whether the Veteran has a current rhinitis disability because the December 2012 VA examination is ambiguous in this regard.  (The examiner noted allergic rhinitis, either as a diagnosis or by history, and also noted that there was relationship to service because there was no evidence of active disease.  This also raises the question of whether there is some undiagnosed disability that may be manifest as rhinitis-like disability.)

The Veteran testified in January 2012 that he never sought treatment for respiratory problems during service, but stated - in contrast to what he reported on his March 2009 application for VA benefits - that he first started having problems with breathing, coughing, sneezing, and bloody noses while in Southwest Asia.  Accordingly, if the Veteran is shown to have a current rhinitis or rhinitis-like disability, the examiner should provide an opinion as to whether it was incurred in or otherwise related to the Veteran's active military service, to include his exposure to oil fires in Southwest Asia.   

Moreover, if there are symptoms or complaints of rhinitis or another respiratory disorder that are objectively demonstrated that are not attributable to a known diagnosis, the examiner should so state, and explain whether there is any undiagnosed disability or a qualifying chronic disability as the result of service. 

The Board previously outlined that because it is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2002); 38 C.F.R. § 3.317(a) (2012).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2012).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. See 38 C.F.R. § 3.317(a)(1)(i) (2012).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.

Regarding sleep apnea, the Board finds that an additional medical opinion is required because the August 2011 VA opinion appeared to be based solely on the absence of treatment for sleep apnea during military service without discussion of the Veteran's reported exposure to burning oil fields during active duty military service.  Therefore, the Veteran should be scheduled for an additional VA examination to determine the likelihood that his sleep apnea, diagnosed in May 2005, is related to his period of service from December 1990 to June 1991.  A complete explanation for any opinion must be provided by the examiner.

On remand, the AOJ should also obtain outstanding treatment records from the East Orange VAMC dated from October 2012 to the present that may be related to his claim for a respiratory disorder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received for any respiratory problems, to include sleep apnea, rhinitis, and sinusitis.  In addition, ongoing treatment records from the East Orange VAMC dated from October 2012 to the present should be obtained.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with a medical professional of appropriate expertise to determine the nature and etiology of sleep apnea and any upper respiratory disorder to include rhinitis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed disorders; and opine as to whether any identified findings are attributable to known clinical diagnoses, to include rhinitis or allergic rhinitis.  The examiner should also provide an opinion as to whether it is at least as likely as not that any identified disorder, to include rhinitis and sleep apnea, is related to active military service.  If there are symptoms or complaints that are objectively demonstrated that are not attributable to a known diagnosis, the examiner should so state, and explain whether there is an undiagnosed disability or a qualifying chronic disability as the result of service.

In rendering his/her opinion, the VA examiner(s) should specifically address the Veteran's exposure to burning oil fields and dust during his service in Southwest Asia in relation to any current rhinitis or rhinitis-like disability and to his sleep apnea disability.  Additionally, the examiner(s) should obtain from the Veteran a complete medical history to include information concerning the onset of symptoms.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since his military service.  A medical rationale explaining the basis of all opinions expressed must be included in the examination report.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

